Citation Nr: 0709365	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.	Entitlement to service connection for cold injury 
residuals, feet, hands, and lower body. 

2.	Entitlement to service connection for fungus infection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has cold injury residuals on his 
feet, legs and hands and a fungal infection on his feet that 
were incurred during his service in Korea.  The RO denied the 
veteran's claim in May 2003 because there was no evidence of 
his service in Korea and no current diagnosis of a 
disability.  

In May 2003, the National Personal Records Center reported 
that the veteran's complete service medical records were 
unavailable and presumed to be destroyed as a result of the 
1973 fire.  Based on the foregoing actions, the Board 
concludes that the records sought do not exist. 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).

The veteran submitted his DD214 which indicates he had 
service from March 1953 to March 1955.  Approximately a year 
and four months of his service was foreign and/or sea 
service.  The veteran also received the National Defense 
Service Medal, the Korean Service Medal, the UN Service 
Medal, and the Good Conduct Medal. 

The January 2003 VA medical records indicate that the veteran 
reported a history of frost bite on his feet and had been 
treated by Kaiser Permanente in Sacramento, California for 
many years.  To date, these records have not been requested.  
When the veteran's service medical records are unavailable 
through no fault of his own, VA has a heightened duty to 
assist the veteran in substantiating his claim.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The RO should attempt to obtain 
these records.

VA is also required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  Based on the foregoing, the Board finds 
that the veteran must be afforded a medical examination and 
opinion to ascertain whether he has cold injury residuals or 
a fungus infection and whether they were incurred in or 
aggravated by service.  Id; 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain all 
records of treatment from Kaiser 
Permanente in Sacramento, California 
pertaining to treatment for any cold 
injury residuals, feet, hands and lower 
body as well as fungus infection.  The 
RO should request a negative response 
in the event no records are available 
at that facility.

2.	After the above records or a negative 
response is obtained, the veteran 
should be afforded a VA medical 
examination with an appropriate 
specialist to ascertain a current 
diagnosis of the veteran's disability, 
its etiology and extent.  The claims 
file must be made available to and 
reviewed by the specialist in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated 
by service.  

3.	The RO should then readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence, applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  Then, 
the case should be returned to the 
Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

